 

DTC

● ACCOUNTING

● COST RECOVERY

DANIEL TROENDLY ● CONSULTANT

 

62 W. Main Street ● New Concord, Ohio 43762

Phone 740-680-6442



 

January 7, 2014

 

Mr. Timothy Crawford

Cardinal Energy Group, Inc.

6037 Franz Road, Suite 103

Dublin, OFI 43017

 

Re: Resignation of Daniel Troendly

 

Mr. Crawford:

 

Due to recent health issues, I have decided to tender my resignation as Chief
Financial Officer and member of the Board of Directors for Cardinal Energy
Group, Inc., effective immediately

 

As time allows, I will be available to assist in a smooth transition for
incoming personnel. Please feel free to contact me via cell phone.

 

Sincerely,       /s/ Daniel Troendly   Daniel Troendly  

 



 

 

 